

Exhibit 10.13 
THIRD OMNIBUS AMENDMENT TO
LOAN DOCUMENTS
by and among
FIRST STATES INVESTORS 5000A, LLC
AMERICAN FINANCIAL REALTY TRUST
FIRST STATES GROUP, L.P., and
FIRST STATES MANAGEMENT CORP., LLC, each
having an address at
1725 The Fairway
Jenkintown, Pennsylvania 19046
 
LASALLE BANK NATIONAL ASSOCIATION,
having an address at
135 South LaSalle Street, Suite 1625
Jenkintown, Pennsylvania 19046
and
PNC BANK, NATIONAL ASSOCIATION
Two PNC Plaza
31st Floor, 620 Liberty Avenue
Pittsburgh, Pennsylvania 15222

 
Dated as of March 31, 2004





--------------------------------------------------------------------------------





This THIRD OMNIBUS AMENDMENT TO LOAN DOCUMENTS, dated as of March 31, 2004 (this
Agreement), is by and among FIRST STATES INVESTORS 5000A, LLC, a Delaware
limited liability company (together with its successors and assigns, Borrower),
AMERICAN FINANCIAL REALTY TRUST, a Maryland real estate investment trust
(together with its successors and assigns, AFR), FIRST STATES GROUP, L.P., a
Delaware limited partnership (together with its successors and assigns, FSG; AFR
and FSG are each referred to herein as a Guarantor and collectively as the
Guarantors), FIRST STATES MANAGEMENT CORP., LLC, a Delaware limited liability
company (together with its successors and assigns, Manager), each having a
principal place of business and chief executive office c/o First States Group,
L.P., 1725 The Fairway, Jenkintown, Pennsylvania 19046, PNC BANK, NATIONAL
ASSOCIATION, having an address at Two PNC Plaza, 31st Floor, 620 Liberty Avenue,
Pittsburgh, Pennsylvania 15222 (together with its successors and assigns, Cash
Management Bank) and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, having an address at 135 South LaSalle Street, Suite 1625, Chicago,
Illinois 60603, as Trustee for the registered holders of GMAC Commercial
Mortgage Securities, Inc. Series 2003-C3 Mortgage Pass-Through Certificates
(together with its successors and assigns, Lender).
W I T N E S S E T H  
WHEREAS, pursuant to an Amended and Restated Loan and Security
Agreement(together with all amendments, replacements and supplements, the Loan
Agreement), dated as of October 1, 2003, between Borrower and German American
Capital Corporation, a Maryland corporation ("GACC"), as predecessor to Lender,
GACC made a loan to Borrower in the principal amount of $440,000,000.00 (the
Loan);
WHEREAS, the Loan was originally evidenced by a Consolidated Amended and
Restated Note, dated as of October 1, 2003 (the Original Note) made by Borrower
in favor of GACC, which Original Note evidenced an indebtedness of Borrower to
GACC in the principal amount of $440,000,000.00
WHEREAS, pursuant to Section 5.1.11 of the Loan Agreement, (as hereinafter
defined), on December 1, 2003, Borrower and GACC severed the Original Note into
five (5) substitute promissory notes: (i) that certain Promissory Note A1, dated
as of the date as of December 1, 2003, made by Borrower in favor of GACC, in the
principal amount of $100,000,000 (Substitute Note A1); (ii) that certain
Promissory Note A2, dated as of December 31, 2003, made by Borrower in favor of
GACC, in the principal amount of $75,000,000 (Substitute Note A2); (iii) that
certain Promissory Note A3, dated as of December 31, 2003, made by Borrower in
favor of GACC, in the principal amount of $85,000,000 (Substitute Note A3); (iv)
that certain Promissory Note A4, dated as of December 31, 2003, made by Borrower
in favor of GACC, in the principal amount of $80,000,000 (Existing Substitute
Note A4) and (v) that certain Promissory Note B, dated as of December 31, 2003,
made by Borrower in favor of GACC, in the principal amount of $100,000,000
(Substitute Note B) in an aggregate principal amount equal to the Existing Debt;





1

--------------------------------------------------------------------------------





WHEREAS, GACC is the current owner and holder of the Existing Substitute Note
A4;
WHEREAS, pursuant to Section 5.1.11 of the Long Agreement, Borrower and GACC
desire to amend and restate the Existing Substitute Note A4 and sever the
Existing Substitute A4 Note int o three (3) substitute promissory notes: (i)
that certain Amended and Restated Promissory Note A4, dated as of the date
hereof, made by Borrower in favor of GACC, in the principal amount of
$40,000,000 (Amended and Restated Substitute Note A4); (ii) that certain
Promissory Note A5, dated as of the date hereof, made by Borrower in favor of
GACC, in the principal amount of $10,000,000 (Substitute Note A5); (iii) that
certain Promissory Note A6, dated as of the date hereof, made by Borrower in
favor of GACC, in the principal amount of$20,000,000 (Substitute Note A6 and
together with Substitute Note A1, Substitute Note A2, Substitute Note A3,
Amended and Restated Substitute Note A4, Substitute Note A5, and Substitute Note
B, and all extensions, renewals, modifications, consolidations,
substitutions,replacements and restatements thereof, is hereinafter referred to
as the Substitute Notes);
WHEREAS, the Substitute Notes shall evidence the Loan in the aggregate maximum
principal amount of $440,000,000.00 (the Principal Amount) payable in accordance
with the terms of the Substitute Notes and the Loan Agreement;
WHEREAS, pursuant to that certain Agreement Among Noteholders, dated as of
December 18, 2003, relating to the Loan, Lender has the authority to enter into
this Agreement on behalf of the holder of each of the Substitute Notes to
memorialize the severance of Existing Substitute Note A4 and the issuance of the
Amended and Restated Substitute Note A4, Substitute Note A5 and Substitute Note
A6.
WHEREAS, Borrower, Cash Management Bank, Manager, Guarantors and Lender desire
to amend the terms of the Loan Documents (as defined in the Loan Agreement); and
WHEREAS, Borrower, Guarantors, Manager, Cash Management Bank and Lender intend
that these Recitals be a material part of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, ten dollars ($10.00)
paid in hand by Lender to Borrower, Manager, Cash Management Bank and each
Guarantor and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower, Manager, Cash Management Bank,
Guarantors and Lender hereby agree as follows:
Section 1. Document References. All references in any Loan Document to the
"Note" shall be deemed to be a reference to the Substitute Notes as amended,
restated, modified, consolidated or severed.

2

--------------------------------------------------------------------------------





Section 2. Monthly Amount, Principal Amount. All references to (i) "Monthly
Amount" in any of the Loan Documents shall mean the sum of the "Monthly Amount"
payable under each of the promissory notes constituting the Note; (b) "Principal
Amount" in any of the Loan Documents shall mean the sum of the "Principal
Amount" outstanding under each of the promissory notes constituting the Note.
Section 3. Representations and Warranties. Borrower, Manager, Cash Management
Bank and each Guarantor represent and warrant that each of its representations
and warranties contained in any of the Loan Documents to which it is a party are
true and correct in all material respects as of the dated as of December 31,
2003.
Section 4. Full Force and Effect. Except as amended by this Agreement, each of
the Loan Documents shall continue to remain in full force and effect.
Notwithstanding anything to the contrary, this Agreement shall not amend the
Note or the Substitute Notes and the Substitute Notes shall continue to remain
unmodified and in full force and effect.
Section 5. Ratification. Each Guarantor hereby reaffirms each of its obligations
under that certain (i) Guaranty of Recourse Obligations and (ii) Environmental
Indemnity, each dated as of June 30, 2003, as amended, and confirms that such
obligations shall apply and relate in all respects to the Loan and the Loan
Documents as amended by this Agreement and the Substitute Notes.
Section 6. Headings. Each of the captions contained in this Agreement are for
the convenience of reference only and shall note define or limit the provisions
hereof.
Section 7. Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard to choice of law rules.
Section 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one binding agreement.
Section 9. Severability. The provisions of this Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part, then such invalidity or unenforceablity shall affect only such
clause or provision, or part thereof, and not any other clause or provision of
this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first written above.
 
BORROWER:
 
 
 
FIRST STATES INVESTORS 5000A, LLC
 
a Delaware limited liability company
 
 
 
By: /s/ Glenn Blumenthal
 
Name: Glenn Blumenthal
 
Title: Vice President
 
 
 
GUARANTORS:
 
 
 
AMERICAN FINANCIAL REALTY TRUST,
 
a Maryland real estate investment trust
 
 
 
By: /s/ Glenn Blumenthal
 
Name: Glenn Blumenthal
 
Title: Senior Vice President
 
 
 
 
 
FIRST STATES GROUP, L.P.,
 
a Delaware limited partnership
 
 
 
By: First States Group, LLC,
 
a Delaware limited liability company,
 
its General Partner
 
 
 
By: /s/ Glenn Blumenthal
 
Name: Glenn Blumenthal
 
Title: Senior Vice President
 
 
 
MANAGER:
 
 
 
FIRST STATES MANAGEMENT CORP, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ Glenn Blumenthal
 
Name: Glenn Blumenthal
 
Title: Vice President
 
 
 
 




--------------------------------------------------------------------------------



 
LENDER:
 
 
 
LASALLE BANK NATIONAL ASSOCIATION,
 
as Trustee on behalf of the holders of each of the
 
Substitute Notes
 
 
 
By: GMAC Commercial Mortgage Corporation, as
 
Master Servicer
 
 
 
By: /s/ Gary Routzaho
 
Name: Gary Routzaho
 
Title: Vice President
 
 




--------------------------------------------------------------------------------





ACCEPTED, ACKNOWLEDGED AND AGREED TO BY
PNC BANK, NATIONAL ASSOCIATION SOLELY WITH
RESPECT TO SECTION 5 HEREOF AND AS THIS
AGREEMENT MODIFIES THE TERMS OF THAT CERTAIN
ACCOUNT AND CONTROL AGREEMENT, DATED AS OF
JUNE 30, 2003, BY BORROWER, LENDER AND
PNC BANK, NATIONAL ASSOCIATION:


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Dona M. Hutchinson
Name: Dona M. Hutchinson
Title: VP





--------------------------------------------------------------------------------





FIRST STATES GROUP, L.P.
 
STATE OF Pennsylvania )
                                                 )ss.
COUNTY OF Philadelphia )
 



On the 2nd day of April the year 2004 before me, the undersigned, a notary
public in and for said state, personally appeared Glenn Blumenthal, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 
/s/ Deborah R. Cureton
 
 
Notary Public
 
 
 
[Notary Seal]
 
My Commission expires: March 31, 2007






--------------------------------------------------------------------------------





LENDER
 
 
 
 
 
 
 
STATE OF PA )
 
 
 
                                                   )ss.
 
 
 
COUNTY OF Montgomery )
 
 
 
 
 
 
 

On the 7th day of April the year 2004 before me, the undersigned, a notary
public in and for said state, personally appeared Gary A. Routzaho VP ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 
 
/s/ Barbara Visco
 
 
Notary Public
 
 
 
[Notary Seal]
 
My Commission expires: November 15, 2007


